IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                February 12, 2009
                                No. 08-40638
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

CATARINO GUTIERREZ, JR

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:06-CR-380-6


Before JONES, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
      Catarino Gutierrez, Jr., appeals his sentence following his guilty plea
conviction of conspiracy to possess with intent to distribute more than 1,000
kilograms of marijuana, in violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A).
Gutierrez argues that the district court clearly erred in denying him a two-level
minor role adjustment under U.S.S.G. § 3B1.2. Gutierrez contends that the
adjustment was warranted because he did not own the ranch where the drugs
were stored or the trucks which were used to transport the drugs.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 08-40638

      Whether a defendant is a minor or minimal participant is a factual
determination that is reviewed for clear error. United States v. Villanueva,
408 F.3d 193, 203 & n.9 (5th Cir. 2005). Pursuant to § 3B1.2, a district court
may decrease a defendant’s offense level by two levels if the defendant was a
minor participant. An adjustment for a minor role applies to a defendant “who
is less culpable than most other participants, but whose role could not be
described as minimal.” § 3B1.2, comment. (n.5).
      The record reflects that Gutierrez packaged, loaded, and transported a
significant quantity of marijuana through several states. Gutierrez’s role as a
packer and transporter of large quantities of marijuana was neither minor nor
minimal. See United States v. Rojas, 868 F.2d 1409, 1410 (5th Cir. 1989). In
addition, the fact that Gutierrez transported drugs and drug proceeds through
several states further establishes that his role was neither minor nor minimal.
See United States v. Brown, 54 F.3d 234, 241 (5th Cir. 1995).
      Thus, the district court did not clearly err in denying Gutierrez a minor
role adjustment. See United States v. Atanda, 60 F.3d 196, 199 (5th Cir. 1995);
United States v. Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989).
      AFFIRMED.




                                      2